NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CEPHALON, INC. AND CIMA LABS, INC.,
` Plaintiffs-Appellan,ts, '
V.
WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defen,dants-Appellees.
nn
2011-1325
Appea1 from the United States District Court for the
District of De1aware in case no. 08-CV-O33O, Judge Sue L.
Robinson.
ON MOTION
ORDER
Cepha1on, Inc. and CIMA Labs, Inc., move for a 30-
day extension of time, until October 17, 2011, to file their
opening brief due to settlement negotiations.
Upon consideration thereof
IT IS ORDERED THATZ

CEPHALON V. WATSON PHA.Rl\/fA
The motion is granted
SEE 14 2011
Date
cc: Wi11ian1 F. Lee, Esq.
J.-ames K. Stronski, Esq
s21
»
2
FoR THE CoURT
/s/ J an Horba1y
J an H0rbaly
C1erk
».s. con-1n"-’B%E»‘?’patsF@R
THE FEDERAL CIRCU|T
SEP 14 2011
.|A|‘| |'l0RBi\LY
1 _ CLERK